Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION	
Claims 1, 5-10, 14-18 is pending.
Applicant’s response filed 7/7/2021 has been received and entered in the application.
Applicants assertion that instant claim 5 should be rejoined because Lewy-Body dementia is not a vascular dementia is found to be persuasive and is thereby rejoined.

Action Summary
Claim 1, 3-4, 6-8, 10-12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turk (The Effect of Rho Kinase Inhibitor on Alzheimer’s Disease, A Dissertation Presented in Partial Fulfillment of the Requirements for the Degree Doctor of Philosophy, Approved April 2017) of record, Kim (Alpha-synuclein biology in Lewy body diseases, Alzheimer's Research & Therapy 2014, 6:73) in view of Logsdon (Wandering: A Significant Problem Among Community Residing Individuals With Alzheimer's Disease, Journal of Gerontology: PSYCHOLOGICAL SCIENCES, 1998, Vol. 53B, No. 5, P294-P299) of record is withdrawn due to applicants amendment of claims.


Response to Arguments


	Applicants argue that it is unclear how the pathology of AD has anything to do with DLB but for the fact the both are proteinopathies.  This argument has been fully considered but has not been found persuasive. Cipriani teaches that Patients with dementia with Lewy bodies (DLB) share many clinical signs and symptoms with patients diagnosed with AD, but according to Knuffman et al., patients with DLB have a higher incidence of wandering.  
	Applicants argue that Turk teaches away from using fasudil in AD.  The Office maintains that Turk discloses that Fasudil has been demonstrated to increase learning and working memory in aged rats and wild-type mice. This is irrelevant to the claims which recite a method of treating wandering in a-synuclein-associated DLB. Normal mice/rodents are not a model for DLB. ).  This argument has been fully considered but has not been found persuasive.  First, the instant claims no longer require a-synuclein-associated DLB.  Second, Turk teaches that results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment, reappearing a few days following treatment. And Cipriani teaches that Patients with dementia with Lewy bodies (DLB) share many clinical signs and symptoms with patients diagnosed with AD, but according to Knuffman et al., patients with DLB have a higher incidence of wandering.  It would have been obvious to one of ordinary skills in the art that upon administering fasudil to treat wandering as taught by Turk.  And since it is known that DLB patients have higher incidence of wandering that that of AD, the 
	Applicant argues that the Offices relies on animal data primality for AD but overlooks the fact that animal models for AD have epically failed to translate into human therapeutics for AD.  This argument has been fully considered but has not been found persuasive.  It appears that applicants are attempting to read limitations into the instant claims in which are not presented.  The instant claims only recited “patient”, which a mouse, rat are in fact patients.  Further, the instant claims do not recite humans.
	Applicants argue that there is no record evidence that treating the underlying disease will treat any particular symptom.  This argument has been fully considered but has not been found persuasive. Turk expressly teaches that an early ease study reported the effects of Fasudil treatment on cerebral vasospasm patients (Kamel Oishi, & Takasn, 1996), in which two patients with cerebrovascular dementia exhibiting wandering symptoms and forgetfulness were treated with Fasudil for 8 weeks at 30 mg/kg or 60 mg/kg. Results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment, reappearing a few days following treatment. (page 10).  And Cipriani teaches that patients with dementia with Lewy bodies (DLB) share many clinical signs and symptoms with patients diagnosed with AD, but according to Knuffman et al., patients with DLB have a higher incidence of wandering.  It would have been obvious to one of ordinary skills in the art that upon administering fasudil to treat wandering as taught by Turk.  And since it is known that DLB patients have higher incidence of wandering that that of AD, the treatment of 
	Applicants argue that the Obviousness Double patenting rejection should be withdrawn for the above stated reasoning.  This argument has been fully considered but has not been found persuasive.  Both applicants recite the treatment of wandering with the administration of fasudil.  Therefore, both applications recite significant overlapping scopes of inventions.
	 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 1 recites “diagnosed with dementia with Lewy bodies (DLB)”, the instant specification does not recite or defined this limitation.  The only recitation is in the background “Sub-cortical and cortical dementia are differently diagnosed”. The instant specification does not state that any subject is diagnosed with dementia with lewy bodies or any other 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-10, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turk (The Effect of Rho Kinase Inhibitor on Alzheimer’s Disease, A Dissertation Presented in Partial Fulfillment of the Requirements for the Degree Doctor of Philosophy, Approved April 2017) of record, Cipriani (Wandering and dementia, Psychogeriatric, 2014, 14, 135-142) in view of Logsdon (Wandering: A Significant .
	Turk teaches that Alzheimer’s disease (AD) is a progressive neurodegenerative disease that affects 5,4 million Americans. AD leads to memory loss, changes in behavior, and death. The key hallmarks of the disease are amyloid plaques and tau tangles, consisting of amyloid~p oligomers and hyperphosphorylated tau, respectively.  Rho-associated, coiled-coil-containing protein kinase (ROCK) is an enzyme that plays important roles in neuronal cells including mediating actin organization and dendritic spine morphogenesis. The ROCK, inhibitor Fasudil has been shown to increase learning and working memory in aged rats (abstracts).  Turk teaches that Alzheimer’s disease (AD) is a progressive neurodegenerative disease that results in memory loss, behavioral changes, and deficits in thinking and language skills.  Kusumi teaches Fasudil is a SMOL ROCK inhibitor ofboth ROCK I and ROCK II isoforms, to varying degrees (Table I). Fasudil has been widely used in Japan since 1995 as a treatment for cerebral vasospasms occurring after a subarachnoid hemorrhage, and has since also become clinically available in China.  Fasudil has been demonstrated to have neuroprotectrve effects on both murine models and humans. Studies have also reported a protective effect against injury to neurons after cerebral ischemia (page 8).  Turk teaches that Fasudil has also been reported to decrease learning and memory deficits and attenuate neuropathology in rats injected with streptozoioein in order to produce synaptic dysfunction similar to that found in the early stages of AD.  Fasudil-treated rats not only showed improvement on the Morris water maze, but they also had increased wandering symptoms disappeared during Fasudil treatment, reappearing a few days following treatment. (page 10).

	Turk does not specifically disclose Lewy body, patient suffers from sporadic wanderer, wanderer with at least 20% of waking hours or that at least a 50% reduction in the time the patient is in motion.
	Cipriani teaches that Wandering represents one of many behavioural problems occurring in people with dementia. To consider the phenomenon of wandering behavior 
in demented patients, we conducted searches using Medline and Google Scholar to find relevant articles, chapters, and books published since 1975.  Search terms used included ‘wandering’, ‘behavioural and psychological symptoms’, ‘dementia’, ‘nursing’, and ‘elopements’. The term ‘wandering’ covers different types of behaviour, including aimless movement without a discernible purpose (abstract).  The close relationship 

	Logsdon (Wandering: A Significant Problem Among Community Residing Individuals With Alzheimer's Disease, Journal of Gerontology: PSYCHOLOGICAL SCIENCES, 1998, Vol. 53B, No. 5, P294-P299) of record teaches that most research on wandering has focused on nursing home or dementia clinic-based samples. In these samples, wandering occurs in up to 65% of patients at some point in the disease process. Wandering is related to both severity of cognitive impairment and rate of cognitive decline (page 294, right column, second paragraph).  Logsdon teaches that Thirty-six percent of these subjects had wandered or gotten lost at some time since memory problems had been identified, and 12% had wandered in the past week (page 297).
	It would have been obvious to administer fasudil to treat wandering in a patient with dementia with Lewy bodies. One would have the motivation to administer fasudil to 

	It would have been obvious to one of ordinary skills in the art that upon administering fasudil for wandering in a patient with lewy bodies with dementia would also treat a patient who is a wanderer in motion at least 20% of waking hours.  One would have been motivated to treat a patient who is a wanderer in motion at least 20% of waking hours because it is known in the art that patients with Alzheimer’s disease wandering occurs in up to 65% of patients at some point in the disease process as taught by Turk and Logsdon.  And it is also known that patients with DLB have a higher incidence of wandering and and that both AD and DLB share many clinical signs and symptoms with patients diagnosed with AD (as taught by Cipriani), thus taken the cited art, it would have been obvious to administer fasudil to treat wandering in DLB at least 20% of the waking time with a reasonable expectation of success absence evidence to the contrary.
.


	It would have been obvious to one of ordinary skills in the art that upon administering fasudil for wandering in a patient with lewy bodies with dementia would also treat a patient who is would also result in at least 50% reduction in the time the patient is in motion.  One would have been motivated to treat a patient who is a wanderer would also result in at least 50% reduction in the time the patient is in motion because it is known in the art that patients treated with fasudil resulted in the wandering symptoms disappearing as taught by Turk. And it is also known that patients with DLB have a higher incidence of wandering than that of AD.  And DLB share many clinical signs and symptoms with patients diagnosed with AD (as taught by Cipriani), thus taken the cited art, it would have been 

	It would have been obvious to one of ordinary skills in the art that upon administering fasudil to treat DLB with wandering symptoms in patients would also results in at least 50% reduction in the time the patient is in motion with the same administration of fasudil (same compound) to the same patient population because it is known that wandering symptoms disappeared during Fasudil treatment as taught by Turk with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious that upon administering fasudil to treat DLB would increase in a greater than 3-point improvement on the mini-mental state exam.  Because upon administration of fasudil treat wandering in a patient with DLB would increase by at least 3 point on the mini-mental state exam with the same administration of fasudil (same compound) to treat wandering in DLB patient (same patient population) with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to administer fasudil for at least 6 months because is it is known in the art to administer fasudil for 2 month (8 weeks), and since it is known that Alzheimer’s disease (with lewy bodies) is a long term disease, one of ordinary skills would administer fasudil for at least 6 months, since dementia is known to be a long term disease with a reasonable expectation of success.

	Since both Turk and Logsdon is silent with respect to the “patient dementia is not have vascular dementia, does not display a wayfinding defect,”, meets the instant claim limitation of wherein the patient does not have vascular dementia, does not display a wayfinding defect, does not have subcortical dementia or does not have pseudobulbar effect.

	It would have been obvious to optimize the dosing of fasudil.  It is known in the art to administer fasudil at 30 mg/kg or 60 mg/kg.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of fasudil provided in the composition, according to the guidance provided by Turk, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Therefore, the ordinary artisan would have been motivated to optimize the workable ranges disclosed by Turk, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect.
	The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary .    

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turk (The Effect of Rho Kinase Inhibitor on Alzheimer’s Disease, A Dissertation Presented in Partial Fulfillment of the Requirements for the Degree Doctor of Philosophy, Approved April 2017) of record, Kim (Alpha-synuclein biology in Lewy body diseases, Alzheimer's Research & Therapy 2014, 6:73) in view of Logsdon (Wandering: A Significant Problem Among Community Residing Individuals With Alzheimer's Disease, Journal of Gerontology: PSYCHOLOGICAL SCIENCES, 1998, Vol. 53B, No. 5, P294-P299) of record as applied to claims 1, 3-4, 6-8, 10-12, 15-16 and 20  above, and further in view of Sugi (U.S. Patent 7, 125,567).
Turk, Kim and Logsdone as cited above.
Neither Turk, Kim nor Logsdone disclose sustained release or a dose between 70 mg and 120 mg.
Sugi teaches present invention per dose of the preparation is generally 1 to 1,000 mg, preferably 15 to 300 mg, in terms of the weight of fasudil hydrochloride hemihydrate.  Sugi teaches the sustained-release of fasudil (abstract).
It would have been obvious to administer fasudil in sustained release in a dose of 15 to 300 mg. One would have been motivated to administer fasudil in sustained release in a dose of 15 to 300 mg because it is known in the art that fasudil is useful in 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3-9, 11-12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 12-17 of copending Application No. 17/144861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘861 application recited a method of treating a wandering caused dementia (e.g. Alzheimer’s disease) with the administration of fasudil.  The difference is that the instant applications recites a rho kinase inhibitor (fasudil is a rho kinase inhibitor).  It would have been obvious to one of ordinary skills in that that since instant application recites the genius of rho kinase inhibitor and the ‘861 application recites the specie of fasudil is encompassed within the genus of the instant application to treat dementia with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Conclusion
Claims 1, 3, 6-12, 14-18 and 20 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627